Citation Nr: 1748935	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1988 to July 1996.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a April 2011 rating decision of the RO in St. Petersburg, Florida, which, in pertinent part, denied service connection for a left shoulder disorder.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with left shoulder rotator cuff tendinitis with impingement syndrome.

2.  During service the Veteran injured the left shoulder after falling from a tugboat and landing on scaffolding while making repairs to the ship.

3.  The currently diagnosed left shoulder disorder is related to the in-service left shoulder injury.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left shoulder rotator cuff tendinitis with impingement syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for left shoulder rotator cuff tendinitis with impingement syndrome, which is a total grant of benefits as to the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Left Shoulder Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, left shoulder rotator cuff tendinitis with impingement syndrome is not a  "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply to the issue of service connection for a left shoulder disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran asserts that a currently diagnosed left shoulder disorder was caused by an in-service fall accident.  

Initially, the Board finds that the Veteran is currently diagnosed with left shoulder rotator cuff tendinitis with impingement syndrome.  Such diagnosis can be found within the report of a March 2011 VA joint examination.

The Board finds that the evidence is at least in equipoise as to whether during service the Veteran injured the left shoulder after falling from a tugboat and landing on scaffolding while making repairs to the ship.  In a December 2010 Statement in Support of Claim, via VA Form 21-4138, the Veteran advanced that during service, after being instructed to go over the side of the tugboat that was being worked upon, the Veteran slipped and fell onto the nearby work scaffolding, and landed on and injured the left shoulder.  Subsequently, at the March 2011 VA joint examination, the Veteran again advanced hurting the left shoulder during service from falling onto the scaffolding from the tugboat.

The service treatment records are absent for any notation of such an injury during service; however, per the DD Form 214, during service the Veteran worked as a "hull maintenance technician" in the Navy.  Standing on scaffolding to make repairs to the side of a tugboat is consistent with the duties of a hull maintenance technician.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that during service the Veteran injured the left shoulder after falling from a tugboat and landing on scaffolding while making repairs to the ship.

After a review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the currently diagnosed left shoulder rotator cuff tendinitis with impingement syndrome is related to the in-service left shoulder injury.  Per the March 2011 VA joint examination report, at the conclusion of the examination the VA examiner opined that the left shoulder disorder was at least as likely as not caused by or a result of the in-service injury.  The VA examiner reasoned that the currently diagnosed left shoulder disorder is in the same location as the injury, has the same quality and intensity of symptomatology as it did after the injury, and there has been no further left shoulder injuries since the in-service fall.

The Veteran is currently diagnosed with left shoulder rotator cuff tendinitis with impingement syndrome, and during service the Veteran injured the left shoulder after falling from a tugboat and landing on scaffolding while making repairs to the 

ship.  The evidence, including a VA examiner's opinion, has linked the currently diagnosed left shoulder disorder to the in-service injury.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that left shoulder rotator cuff tendinitis with impingement syndrome was incurred in active service.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for left shoulder rotator cuff tendinitis with impingement syndrome is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


